UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

JOHN ANDERJASKA, CHUNGYAO CHEN,
TEENA COLEBROOK, JOEL GRIFFITH,
ART HEINEMAN, CALVIN WILLIAMS,
CHARLES WITTE, on behalf of themselves
and all others similarly situated,

                          Plaintiffs,

        -v-                                                           No. 1:19-CV-03057-LTS

BANK OF AMERICA, N.A., CAPITAL ONE,
N.A., CITIBANK, N.A., J.P. MORGAN
CHASE, N.A., WELLS FARGO BANK, N.A.,

                          Defendants.

-------------------------------------------------------x

                                            MEMORANDUM ORDER

                 In the above-captioned case, the named plaintiffs, on behalf of themselves and all

others similarly situated (“Plaintiffs”), bring this putative class action against Bank of America,

N.A., Capital One, N.A., Citibank, N.A., J.P. Morgan Chase, N.A., and Wells Fargo Bank, N.A.

(collectively, “Defendants”), alleging claims of negligence, aiding and abetting, and fraudulent

concealment pursuant to New York State common law and Article 9 of the New York Civil

Practice Law and Rules (NYCPLR). (See Plaintiffs’ Memorandum of Law in Support of

Plaintiffs’ Motion to Remand to State Court (“Motion to Remand”), Docket Entry No. 26, at

Exhibit 1 (“Complaint”).) Plaintiffs filed this case in the Supreme Court of the State of New

York for New York County. The Defendants removed it to this Court, citing the Class Action

Fairness Act (“CAFA”), 28 U.S.C. § 1332(d); the Securities Litigation Uniform Standards Act

(“SLUSA”), 15 U.S.C. § 77p(c); and the Edge Act, 12 U.S.C. § 632.

                 Plaintiff now moves to remand this case to the Supreme Court of the State of New
ANDERJASKA - MOTION TO REMAND                              VERSION MARCH 30, 2020                     1
York for lack of subject matter jurisdiction. (See Docket Entry No. 25.) The Court has reviewed

the parties’ submissions thoroughly, and, for the following reasons, Plaintiffs’ motion to remand

is denied.

                                          BACKGROUND

               The following facts are taken as true for purposes of this motion practice. In

February 2019, Plaintiffs filed a putative class action in the Supreme Court of the State of New

York, New York County, asserting causes of action for negligence, aiding and abetting, and

fraudulent concealment. (See Motion to Remand, at 1.) The Plaintiffs’ claims arise out of a

“fraudulent binary options scheme” involving various intermediary payment processors and

internet-based binary options trading platforms, all of which allegedly operate illegally and out

of compliance with U.S. securities regulations.

               A binary option is an options contract whereby the “payout will depend entirely

on the outcome of a yes/no proposition.” (Complaint, at ¶ 15.) In other words, binary options

are essentially “yes/no bets that allow the customer to make money if they bet right, or lose

money if they bet wrong.” (Motion to Remand, at 2.) Binary options are sometimes listed on

registered exchanges or traded on a designated contract market subject to oversight by United

States regulators such as the CFTC or SEC. (Complaint, at ¶ 22.) However, most binary options

are sold on “Internet-based trading platforms” that usually do not comply with applicable U.S.

regulations. (Complaint, at ¶ 23.)

               Starting as early as 2015, Plaintiffs made credit card, debit card and/or wire

transactions in their accounts with Defendants to make deposits or payments to the

aforementioned fraudulent platforms in order to purchase binary options. (Complaint, at ¶¶ 130-

162, 166, 175.) When Plaintiffs had trouble withdrawing funds from their accounts with the


ANDERJASKA - MOTION TO REMAND                     VERSION MARCH 30, 2020                            2
binary options platforms, they subsequently attempted to initiate “chargeback” transactions with

Defendants, based on fraudulent activity by the platforms, which Defendants refused.

(Complaint, at ¶¶ 141-162.)

                                            DISCUSSION

               An action filed in state court may be removed to federal court if the federal court

would have had original jurisdiction of the matter if the case had initially been filed there. 28

U.S.C. § 1441(a). District courts have original jurisdiction in cases where a federal question

exists and in certain cases involving diversity of citizenship. 28 U.S.C. §§ 1331, 1332.

Typically, “federal courts construe the removal statute narrowly, resolving any doubts against

removability.” Lupo v. Human Affairs Int’l, Inc., 28 F.3d 269, 274 (2d Cir. 1994) (internal

quotation marks omitted). As such, the “defendant bears the burden of demonstrating the

propriety of removal,” California Public Employees’ Retirement System v. WorldCom, Inc., 368

F.3d 86, 100 (2d Cir. 2004), and “[t]he Court must construe all disputed questions of fact and

controlling substantive law in favor of the plaintiff.” Lis v. Lancaster, 2019 WL 2117644, at *4

(S.D.N.Y. Apr. 25, 2019) (internal quotation marks omitted).

               CAFA provides federal courts with jurisdiction of class actions that are originally

filed in state court where they meet certain requirements. Purdue Pharma L.P. v. Kentucky, 704

F.3d 208, 213 (2d Cir. 2013). Generally, for a class action to be removed from state court under

CAFA, it is required that: “(1) the proposed class contains at least 100 members (the

‘numerosity’ requirement); (2) minimal diversity exists between the parties, (i.e., where ‘any

member of a class of plaintiffs is a citizen of a State different from any defendant’); and (3) the

aggregate amount in controversy exceeds $5,000,000.” Id. (citing 28 U.S.C. § 1332(d)(2)-(6)).

Once these requirements have been established, “plaintiffs have the burden of demonstrating that


ANDERJASKA - MOTION TO REMAND                     VERSION MARCH 30, 2020                              3
remand is warranted on the basis of one of the enumerated exceptions.” Greenwich Financial

Services Distressed Mortgage Fund 3 LLC v. Countrywide Financial Corp., 603 F.3d 23, 26 (2d

Cir. 2010). The parties do not dispute that CAFA’s general requirements are met in this case.

Their dispute stems from Plaintiffs’ assertion that federal jurisdiction under CAFA is lacking

because of CAFA’s “covered securities” exception, which provides that class actions that

involve “a claim . . . concerning a covered security” are exempt from CAFA jurisdiction. 28

U.S.C. § 1332(d)(9)(A).

               The Supreme Court has defined a “covered security” as a security that is “traded

nationally and listed on a regulated national exchange.” Merrill Lynch, Pierce, Fenner & Smith

Inc. v. Dabit, 547 U.S. 71, 83 (2006). Defendants’ Notice of Removal asserts that “[t]his Court .

. . has jurisdiction over this action pursuant to SLUSA, because Plaintiffs’ action is a ‘covered

class action’ that alleges misrepresentations or omissions of material facts and manipulative or

deceptive conduct in connection with transactions involving ‘covered securit[ies].’” (Docket

Entry No. 1, ¶ 25.) According to Defendants, this assertion was made based on what Defendants

read as allegations in the Complaint that the binary options trading involved transactions in

covered securities. (See Defendants’ Memorandum of Law in Opposition to Plaintiffs’ Motion

for Remand (“Defendants’ Opp.”), Docket Entry No. 38, at 5, n.3.) In invoking the covered

securities exception, Plaintiffs do not contend that the case involves a covered security. In fact,

Plaintiffs repeatedly assert that the matter does not involve transactions in covered securities.

Plaintiffs argue, however, Defendants’ inclusion of the assertion regarding “covered securities”

in their Notice of Removal is a proper basis for the application of the doctrine of judicial

estoppel to bar Defendants from asserting that CAFA applies. The Court is not persuaded by this

argument.


ANDERJASKA - MOTION TO REMAND                     VERSION MARCH 30, 2020                              4
               The Defendants asserted each of their three bases for removal (i.e., CAFA,

SLUSA and the Edge Act) as “independent grounds” for federal jurisdiction. This approach is

consistent with the fact that CAFA and SLUSA complement each other; where federal

jurisdiction exists on the basis of one, it does not exist on the basis of the other. See Estate of

Pew v. Cardarelli, 527 F.3d 25, 30 (2d Cir. 2008). It is thus inappropriate for the Court to

construe Defendants’ “covered securities” allegation in connection with SLUSA jurisdiction to

preclude their invocation of CAFA jurisdiction.

               Furthermore, the Court finds that judicial estoppel is inapplicable here. To

establish a basis for estoppel, a party must show that: “(1) his adversary advanced an inconsistent

factual position in a prior proceeding, and (2) the prior inconsistent position was adopted by the

first court in some manner.” Wight v. BankAmerica Corp., 219 F.3d 79, 90 (2d Cir. 2000)

(internal quotation marks omitted). Moreover, it is within a court’s discretion to invoke estoppel.

New Hampshire v. Maine, 532 U.S. 742, 750 (2001). Here, Plaintiffs fail to satisfy the first

estoppel element. The involvement or non-involvement of covered securities is a legal element

relevant to both CAFA and SLUSA jurisdiction. See 28 U.S.C. § 1332(d)(9)(A); 15 U.S.C. §§

77p(c), 78bb(f)(2). Therefore, Defendants’ assertion that covered securities are involved in this

matter constitutes a legal position as opposed to a factual one.

               As noted above, Defendants proffer that, in asserting the existence of covered

securities in support of SLUSA jurisdiction, they relied on facts alleged by the Plaintiffs in their

Complaint. (See Complaint, at ¶¶ 27-28; Notice of Removal, Docket Entry No. 1, at ¶ 34.)

Plaintiffs’ Complaint explains how binary options work and, in doing so, provides specific

hypothetical examples of binary options, some of which involve covered securities, and also

represents that “some binary options are listed on registered exchanges or traded on a designated


ANDERJASKA - MOTION TO REMAND                      VERSION MARCH 30, 2020                              5
contract market that are subject to oversight by United States regulators such as the CFTC or

SEC, respectively.” (See Complaint ¶¶ 22, 27- 28) (emphasis added). In the Motion briefing,

Plaintiffs clarified that they were not actually asserting that this matter involved covered

securities, and Defendants conceded that they misread the ambiguous portions of the Complaint.

(See Motion to Remand, at 5-11; Defendants’ Opp. at 5, n.3.) Thus, to the extent that

Defendants’ assertion was based on factual inconsistencies, such inconsistencies were based on

the Plaintiffs’ own Complaint.

               Even if the first element of estoppel could be deemed satisfied, Plaintiffs fail to

satisfy the second element because no court took action based on Defendants’ allegations

concerning “covered securities” in a prior proceeding. Once a defendant files a notice of

removal, the case is automatically removed, and the state court has no authority to restrict or

deny the removal. See 28 U.S.C. §§ 1441, 1446(a)-(b). Therefore, even if the Defendants’

factual assertions were inconsistent with the underlying reality of the transactions at issue,

Plaintiffs’ estoppel claim fails because there was no adoption of such assertions by a court in a

prior proceeding.

               The Supreme Court has instructed courts determining an estoppel claim to

consider whether denying estoppel would prejudice the party asserting estoppel with an unfair

disadvantage. New Hampshire v. Maine, 532 U.S. at 749-51. Here, there was no detrimental

reliance. The Court declines Plaintiffs’ invitation to apply the doctrine of judicial estoppel.

               Because the parties do not dispute that CAFA’s requirements have been met, the

Plaintiffs have conceded that covered securities are not involved in the instant matter, and

Plaintiffs’ estoppel argument fails, the Court finds that it has subject matter jurisdiction of this

case under CAFA. Having found jurisdiction under CAFA, the Court declines to address the


ANDERJASKA - MOTION TO REMAND                      VERSION MARCH 30, 2020                              6
parties’ arguments regarding jurisdiction under SLUSA and the Edge Act.

Limited Discovery Under CAFA’s Local Controversy Exception

                Plaintiffs have requested that, if the Court finds federal jurisdiction under CAFA,

Plaintiffs should be permitted to conduct limited and expedited discovery to determine whether

CAFA’s “local controversy” exception applies to this matter. Under CAFA’s local controversy

exception, a district court must decline to exercise jurisdiction over a class action where, inter

alia, over two-thirds of the Plaintiff class members are from the state that the action was

originally filed in, and at least one defendant is from that same state. 28 U.S.C. § 1332(d)(4).

This action was originally filed in New York State and all of the Defendants are national banks.

“A national bank is a citizen only of the state listed in its articles of association as its main

office.” OneWest Bank, N.A. v. Melina, 827 F.3d 214, 219 (2d Cir. 2016). Because none of the

Defendants have main offices in New York, none of them is a citizen of New York. (See

Defendants’ Opp., at 12, n.8; Declaration of Brad M. Elias, Esq. in Support of Defendants’

Opposition to Plaintiffs’ Motion for Remand, Docket Entry No. 39, at Exhibits 1-5).

Consequently, even if Plaintiffs could establish that two-thirds of their class members are

citizens of New York, CAFA’s local controversy exception would not apply.

                Plaintiffs’ argument that the OneWest bank citizenship rule is inapplicable here

because it was adopted in the context of diversity jurisdiction is unavailing, as CAFA is itself an

expansion of the diversity jurisdiction statute, conferring federal jurisdiction over certain class

actions. See Purdue Pharma, 704 F.3d at 213; 28 U.S.C. § 1332. OneWest is binding here as to

Defendants’ citizenship for CAFA purposes and Plaintiffs’ request for limited discovery to

determine whether CAFA’s local controversy exception applies is, accordingly, denied as futile.




ANDERJASKA - MOTION TO REMAND                       VERSION MARCH 30, 2020                            7
                                            CONCLUSION

               For the reasons discussed above, the Court denies Plaintiffs’ motion to remand

and Plaintiffs’ request for limited jurisdictional discovery.

               This case remains referred to Magistrate Judge Gorenstein for general pretrial

management.

               This Memorandum Opinion and Order resolves docket entry number 25.



Dated: March 30, 2020
       New York, New York



                                                                /s/ Laura Taylor Swain
                                                                LAURA TAYLOR SWAIN
                                                                United States District Judge




ANDERJASKA - MOTION TO REMAND                      VERSION MARCH 30, 2020                       8
